--------------------------------------------------------------------------------

EXHIBIT 10.3

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET

DEBT CONVERSION AGREEMENT
(Canadian Subscriber)

TO:                         Nexaira Wireless Inc. (the “Company”)
Suite 1404, 510 West Hastings Street
Vancouver, British Columbia, Canada  V6B 1L8

WHEREAS:

A.                                          Effective February 23, 2010, Nexaira
Wireless Inc.  (the “Company”), entered into an assumption agreement (the
“Assumption Agreement”) with the Company’s wholly-owned subsidiary, NexAira,
Inc. (“NexAira”), and 0793296 B.C. Ltd. (the “Subscriber”), pursuant to which
the Company agreed to assume debt in the amount of $350,000 (the “Indebtedness”)
owed by NexAira to the Subscriber; and

B.                                          The Subscriber has agreed to convert
the Indebtedness into units of the Company pursuant to the terms and conditions
of this Agreement.

NOW THEREFORE this Agreement witnesses that for and in consideration of the
mutual covenants, agreements, representations and warranties in this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is acknowledged by each party, the parties agree as follows:


1.                                           ACKNOWLEDGMENT OF DEBT


1.1                                        THE COMPANY AND THE SUBSCRIBER
ACKNOWLEDGE AND AGREE THAT, AS OF THE DATE OF THIS AGREEMENT, THE COMPANY IS
INDEBTED TO THE SUBSCRIBER IN THE AMOUNT OF THE INDEBTEDNESS.




 

--------------------------------------------------------------------------------


- 2 -


2.                                           SUBSCRIPTION AND RELEASE


2.1                                        ON THE BASIS OF THE REPRESENTATIONS
AND WARRANTIES AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
SUBSCRIBER HEREBY IRREVOCABLY AGREES TO CONVERT THE INDEBTEDNESS INTO UNITS
(EACH, A “UNIT”) AT A CONVERSION PRICE OF US$0.50 PER UNIT, WITH EACH UNIT
CONSISTING OF ONE COMMON SHARE IN THE CAPITAL OF THE COMPANY (EACH, A “SHARE”)
AND ONE COMMON SHARE PURCHASE WARRANT (EACH, A “WARRANT”) SUBJECT TO
ADJUSTMENT.  EACH WARRANT SHALL BE NON-TRANSFERABLE.  EACH WARRANT SHALL ENTITLE
THE HOLDER THEREOF TO PURCHASE ONE COMMON SHARE IN THE CAPITAL OF THE COMPANY
(EACH, A “WARRANT SHARE”), AS PRESENTLY CONSTITUTED, FOR A PERIOD OF 2 YEARS
COMMENCING FROM THE CLOSING DATE (DEFINED HEREIN) AT AN EXERCISE PRICE OF
US$1.00 PER WARRANT SHARE.  CERTIFICATES REPRESENTING THE WARRANTS WILL BE IN
THE FORM ATTACHED AS EXHIBIT A HERETO.  THE SHARES, WARRANTS AND WARRANT SHARES
ARE REFERRED TO HEREIN AS THE “SECURITIES”.


2.2                                        ON THE BASIS OF THE REPRESENTATIONS
AND WARRANTIES AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
COMPANY HEREBY IRREVOCABLY AGREES TO ISSUE THE UNITS, AS DULY ISSUED AND
AUTHORIZED, FULLY PAID AND NON-ASSESSABLE SHARES, AND DELIVER THE UNITS,
COMPRISED OF A DULY AND VALIDLY ISSUED CERTIFICATE REPRESENTING THE SHARES AND A
CERTIFICATE REPRESENTING THE WARRANTS, TO THE SUBSCRIBER ON THE CLOSING DATE, IN
EXCHANGE FOR AND UPON THE CONVERSION OF THE INDEBTEDNESS. 


2.3                                        THE SUBSCRIBER HEREBY AGREES THAT
UPON DELIVERY OF THE UNITS BY THE COMPANY IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT AND APPLICABLE LAW, ALL AMOUNTS OUTSTANDING UNDER THE
INDEBTEDNESS WILL BE FULLY SATISFIED AND EXTINGUISHED, AND THE SUBSCRIBER WILL
REMISE, RELEASE AND FOREVER DISCHARGE THE COMPANY AND ITS RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, SUCCESSORS, SOLICITORS, AGENTS AND ASSIGNS FROM ANY AND ALL
OBLIGATIONS TO PAY THE INDEBTEDNESS, OTHER THAN ANY SUCH OBLIGATIONS ARISING OUT
OF OR IN CONNECTION WITH THE ISSUANCE, SALE AND DELIVERY OF THE UNITS OR
OTHERWISE UNDER THIS AGREEMENT.


3.                                           DOCUMENTS REQUIRED FROM SUBSCRIBER


3.1                                        THE SUBSCRIBER HAS COMPLETED, SIGNED
AND RETURNED TO THE COMPANY THE FOLLOWING DOCUMENTS:


(A)                 TWO (2) EXECUTED COPIES OF THIS AGREEMENT; AND


(B)                 A NATIONAL INSTRUMENT 45-106 INVESTOR QUESTIONNAIRE IN THE
FORM ATTACHED AS EXHIBIT A (THE “QUESTIONNAIRE”).


3.2                                        THE SUBSCRIBER SHALL COMPLETE, SIGN
AND RETURN TO THE COMPANY AS SOON AS POSSIBLE, ON REQUEST BY THE COMPANY, ANY
ADDITIONAL DOCUMENTS, QUESTIONNAIRES, NOTICES AND UNDERTAKINGS AS MAY BE
REQUIRED BY ANY REGULATORY AUTHORITIES AND APPLICABLE LAW.


4.                                           CONDITIONS AND CLOSING


4.1                                        CLOSING OF THE OFFERING OF THE UNITS
(THE “CLOSING”) SHALL OCCUR ON OR BEFORE MARCH 1, 2010, OR ON SUCH OTHER DATE AS
MAY BE DETERMINED BY THE COMPANY (THE “CLOSING DATE”) IN ITS SOLE DISCRETION. 


5.                                           ACKNOWLEDGEMENTS AND AGREEMENTS OF
SUBSCRIBER


5.1                                        THE SUBSCRIBER ACKNOWLEDGES AND
AGREES THAT:


(A)                 NONE OF THE SECURITIES HAVE BEEN OR, EXCEPT AS CONTEMPLATED
HEREIN, WILL BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”), OR UNDER ANY STATE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OF
THE UNITED STATES, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS, AS THAT TERM IS
DEFINED IN REGULATION S UNDER THE 1933 ACT (“REGULATION S”), EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT
AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE AND PROVINCIAL
SECURITIES LAWS;




 

--------------------------------------------------------------------------------


- 3 -


(B)                 THE SUBSCRIBER ACKNOWLEDGES THAT THE COMPANY HAS NOT
UNDERTAKEN, AND WILL HAVE NO OBLIGATION, TO REGISTER ANY OF THE SECURITIES UNDER
THE 1933 ACT OR ANY OTHER SECURITIES LEGISLATION;


(C)                 BY COMPLETING THE QUESTIONNAIRE, THE SUBSCRIBER IS
REPRESENTING AND WARRANTING THAT THE SUBSCRIBER SATISFIES ONE OF THE CATEGORIES
OF REGISTRATION AND PROSPECTUS EXEMPTIONS PROVIDED IN NATIONAL INSTRUMENT 45-106
(“NI 45-106”) ADOPTED BY THE BRITISH COLUMBIA SECURITIES COMMISSION (THE “BCSC”)
AND OTHER PROVINCIAL SECURITIES COMMISSIONS;


(D)                 THE DECISION TO EXECUTE THIS AGREEMENT AND ACQUIRE THE
SECURITIES HAS NOT BEEN BASED UPON ANY ORAL OR WRITTEN REPRESENTATION AS TO FACT
OR OTHERWISE MADE BY OR ON BEHALF OF THE COMPANY AND SUCH DECISION IS BASED
ENTIRELY UPON A REVIEW OF ANY PUBLIC INFORMATION WHICH HAS BEEN FILED BY THE
COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) IN COMPLIANCE, OR
INTENDED COMPLIANCE, WITH APPLICABLE SECURITIES LEGISLATION;


(E)                 THE SUBSCRIBER AND THE SUBSCRIBER’S ADVISOR(S) HAVE HAD A
REASONABLE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY
IN CONNECTION WITH THE DISTRIBUTION OF THE SECURITIES HEREUNDER, AND TO OBTAIN
ADDITIONAL INFORMATION, TO THE EXTENT POSSESSED OR OBTAINABLE WITHOUT
UNREASONABLE EFFORT OR EXPENSE, NECESSARY TO VERIFY THE ACCURACY OF THE
INFORMATION ABOUT THE COMPANY;


(F)                  THE BOOKS AND RECORDS OF THE COMPANY WERE AVAILABLE UPON
REASONABLE NOTICE FOR INSPECTION, SUBJECT TO CERTAIN CONFIDENTIALITY
RESTRICTIONS, BY THE SUBSCRIBER DURING REASONABLE BUSINESS HOURS AT ITS
PRINCIPAL PLACE OF BUSINESS, AND ALL DOCUMENTS, RECORDS AND BOOKS IN CONNECTION
WITH THE DISTRIBUTION OF THE SECURITIES HEREUNDER HAVE BEEN MADE AVAILABLE FOR
INSPECTION BY THE SUBSCRIBER, THE SUBSCRIBER’S LAWYER AND/OR ADVISOR(S);


(G)                 ALL OF THE INFORMATION WHICH THE SUBSCRIBER HAS PROVIDED TO
THE COMPANY IS CORRECT AND COMPLETE AS OF THE DATE THIS AGREEMENT IS SIGNED, AND
IF THERE SHOULD BE ANY CHANGE IN SUCH INFORMATION PRIOR TO THIS AGREEMENT BEING
EXECUTED BY THE COMPANY, THE SUBSCRIBER WILL IMMEDIATELY PROVIDE THE COMPANY
WITH SUCH INFORMATION;


(H)                 THE COMPANY IS ENTITLED TO RELY ON THE REPRESENTATIONS AND
WARRANTIES OF THE SUBSCRIBER CONTAINED IN THIS AGREEMENT AND THE QUESTIONNAIRE
AND THE SUBSCRIBER WILL HOLD HARMLESS THE COMPANY FROM ANY LOSS OR DAMAGE IT OR
THEY MAY SUFFER AS A RESULT OF THE SUBSCRIBER’S FAILURE TO CORRECTLY COMPLETE
THIS AGREEMENT OR THE QUESTIONNAIRE;


(I)                  THE SUBSCRIBER WILL INDEMNIFY AND HOLD HARMLESS THE COMPANY
AND, WHERE APPLICABLE, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND
SHAREHOLDERS, FROM AND AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND
EXPENSE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, ANY AND ALL FEES, COSTS AND
EXPENSES WHATSOEVER REASONABLY INCURRED IN INVESTIGATING, PREPARING OR DEFENDING
AGAINST ANY CLAIM, LAWSUIT, ADMINISTRATIVE PROCEEDING OR INVESTIGATION WHETHER
COMMENCED OR THREATENED) ARISING OUT OF OR BASED UPON ANY REPRESENTATION OR
WARRANTY OF THE SUBSCRIBER CONTAINED IN THIS AGREEMENT, THE QUESTIONNAIRE OR IN
ANY DOCUMENT FURNISHED BY THE SUBSCRIBER TO THE COMPANY IN CONNECTION HEREWITH
BEING UNTRUE IN ANY MATERIAL RESPECT OR ANY BREACH OR FAILURE BY THE SUBSCRIBER
TO COMPLY WITH ANY COVENANT OR AGREEMENT MADE BY THE SUBSCRIBER TO THE COMPANY
IN CONNECTION THEREWITH;


(J)                  THE COMPANY WILL REFUSE TO REGISTER ANY TRANSFER OF THE
SECURITIES NOT MADE IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
ACCORDANCE WITH ANY OTHER APPLICABLE SECURITIES LAWS;


(K)                 THE SUBSCRIBER HAS BEEN ADVISED TO CONSULT THE SUBSCRIBER’S
OWN LEGAL, TAX AND OTHER ADVISORS WITH RESPECT TO THE MERITS AND RISKS OF AN
INVESTMENT IN THE SECURITIES AND WITH RESPECT TO APPLICABLE RESALE RESTRICTIONS,
AND IT IS SOLELY RESPONSIBLE (AND THE COMPANY IS NOT IN ANY WAY RESPONSIBLE) FOR
COMPLIANCE WITH:

 


--------------------------------------------------------------------------------


- 4 -

(I)                  ANY APPLICABLE LAWS OF THE JURISDICTION IN WHICH THE
SUBSCRIBER IS RESIDENT IN CONNECTION WITH THE DISTRIBUTION OF THE SECURITIES
HEREUNDER, AND

(II)                 APPLICABLE RESALE RESTRICTIONS;


(L)                   IN ADDITION TO RESALE RESTRICTIONS IMPOSED UNDER U.S.
SECURITIES LAWS, THERE ARE ADDITIONAL RESTRICTIONS ON THE SUBSCRIBER’S ABILITY
TO RESELL ANY OF THE SECURITIES IN CANADA UNDER THE SECURITIES ACT (BRITISH
COLUMBIA), BRITISH COLUMBIA INSTRUMENT 51-509 ADOPTED BY THE BCSC (“BCI 51-509”)
AND NATIONAL INSTRUMENT 45-102 ADOPTED BY THE BCSC;


(M)               THE SUBSCRIBER CONSENTS TO THE PLACEMENT OF A LEGEND ON ANY
CERTIFICATE OR OTHER DOCUMENT EVIDENCING ANY OF THE SECURITIES TO THE EFFECT
THAT SUCH SECURITIES HAVE NOT BEEN REGISTERED UNDER THE 1933 ACT OR ANY STATE
SECURITIES OR “BLUE SKY” LAWS AND SETTING FORTH OR REFERRING TO THE RESTRICTIONS
ON TRANSFERABILITY AND SALE THEREOF CONTAINED IN THIS AGREEMENT SUCH LEGEND TO
BE SUBSTANTIALLY AS FOLLOWS:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.


(N)                 THE COMPANY HAS ADVISED THE SUBSCRIBER THAT THE COMPANY IS
RELYING ON AN EXEMPTION FROM THE REQUIREMENTS TO PROVIDE THE SUBSCRIBER WITH A
PROSPECTUS TO ISSUE THE SECURITIES AND, AS A CONSEQUENCE OF ACQUIRING THE
SECURITIES PURSUANT TO SUCH EXEMPTION CERTAIN PROTECTIONS, RIGHTS AND REMEDIES
PROVIDED BY THE APPLICABLE SECURITIES LEGISLATION OF BRITISH COLUMBIA INCLUDING
STATUTORY RIGHTS OF RESCISSION OR DAMAGES, WILL NOT BE AVAILABLE TO THE
SUBSCRIBER;


(O)                 THE STATUTORY AND REGULATORY BASIS FOR THE EXEMPTION CLAIMED
FOR THE OFFER AND SALE OF THE SECURITIES, ALTHOUGH IN TECHNICAL COMPLIANCE WITH
REGULATION S, WOULD NOT BE AVAILABLE IF THE OFFERING IS PART OF A PLAN OR SCHEME
TO EVADE THE REGISTRATION PROVISIONS OF THE 1933 ACT;


(P)                 NEITHER THE SEC NOR ANY OTHER SECURITIES COMMISSION OR
SIMILAR REGULATORY AUTHORITY HAS REVIEWED OR PASSED ON THE MERITS OF ANY OF THE
SECURITIES AND NO DOCUMENTS IN CONNECTION WITH THE SALE OF THE SECURITIES
HEREUNDER HAVE BEEN REVIEWED BY THE SEC OR ANY STATE SECURITIES ADMINISTRATORS;




 

--------------------------------------------------------------------------------


- 5 -


(Q)                 THERE IS NO GOVERNMENT OR OTHER INSURANCE COVERING ANY OF
THE SECURITIES; AND


(R)                  THIS AGREEMENT IS NOT ENFORCEABLE BY THE SUBSCRIBER UNLESS
IT HAS BEEN ACCEPTED BY THE COMPANY.


6.                                           REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE SUBSCRIBER


6.1                                        THE SUBSCRIBER HEREBY REPRESENTS AND
WARRANTS TO AND COVENANTS WITH THE COMPANY (WHICH REPRESENTATIONS, WARRANTIES
AND COVENANTS SHALL SURVIVE THE CLOSING) THAT:


(A)                 THE SUBSCRIBER IS NOT A U.S. PERSON AND THE SUBSCRIBER IS
NOT ACQUIRING THE SECURITIES FOR THE ACCOUNT OR BENEFIT OF, DIRECTLY OR
INDIRECTLY, ANY U.S. PERSON;


(B)                 THE SUBSCRIBER IS RESIDENT IN THE JURISDICTION SET OUT UNDER
THE HEADING “NAME AND ADDRESS OF SUBSCRIBER” ON THE SIGNATURE PAGE OF THIS
AGREEMENT;


(C)                 IT HAS THE LEGAL CAPACITY AND COMPETENCE TO ENTER INTO AND
EXECUTE THIS AGREEMENT AND TO TAKE ALL ACTIONS REQUIRED PURSUANT HERETO AND, IF
THE SUBSCRIBER IS A CORPORATE ENTITY, IT IS DULY INCORPORATED AND VALIDLY
SUBSISTING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION AND ALL NECESSARY
APPROVALS HAVE BEEN OBTAINED TO AUTHORIZE EXECUTION AND PERFORMANCE OF THIS
AGREEMENT ON BEHALF OF THE SUBSCRIBER;


(D)                 THE ENTERING INTO OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT RESULT IN THE VIOLATION OF ANY OF THE TERMS AND
PROVISIONS OF ANY LAW APPLICABLE TO, OR, IF THE SUBSCRIBER IS A CORPORATE
ENTITY, THE CONSTATING DOCUMENTS OF, THE SUBSCRIBER OR OF ANY AGREEMENT, WRITTEN
OR ORAL, TO WHICH THE SUBSCRIBER MAY BE A PARTY OR BY WHICH THE SUBSCRIBER IS OR
MAY BE BOUND;


(E)                 THE SUBSCRIBER HAS DULY EXECUTED AND DELIVERED THIS
AGREEMENT AND IT CONSTITUTES A VALID AND BINDING AGREEMENT OF THE SUBSCRIBER
ENFORCEABLE AGAINST THE SUBSCRIBER;


(F)                  THE SUBSCRIBER HAS RECEIVED AND CAREFULLY READ THIS
AGREEMENT;


(G)                 THE SUBSCRIBER IS ACQUIRING THE SECURITIES AS PRINCIPAL FOR
INVESTMENT ONLY AND NOT WITH A VIEW TO RESALE OR DISTRIBUTION;


(H)                 THE SUBSCRIBER IS AWARE THAT AN INVESTMENT IN THE COMPANY IS
SPECULATIVE AND INVOLVES CERTAIN RISKS, INCLUDING THE POSSIBLE LOSS OF THE
ENTIRE INVESTMENT;


(I)                   THE SUBSCRIBER HAS MADE AN INDEPENDENT EXAMINATION AND
INVESTIGATION OF AN INVESTMENT IN THE SECURITIES AND THE COMPANY AND HAS
DEPENDED ON THE ADVICE OF ITS LEGAL AND FINANCIAL ADVISORS;


(J)                  THE SUBSCRIBER (I) HAS ADEQUATE NET WORTH AND MEANS OF
PROVIDING FOR ITS CURRENT FINANCIAL NEEDS AND POSSIBLE PERSONAL CONTINGENCIES,
(II) HAS NO NEED FOR LIQUIDITY IN THIS INVESTMENT, AND (III) IS ABLE TO BEAR THE
ECONOMIC RISKS OF AN INVESTMENT IN THE SECURITIES FOR AN INDEFINITE PERIOD OF
TIME;


(K)                 THE SUBSCRIBER (I) IS ABLE TO FEND FOR ITSELF; (II) HAS SUCH
KNOWLEDGE AND EXPERIENCE IN BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE
MERITS AND RISKS OF ITS PROSPECTIVE INVESTMENT IN THE SECURITIES; AND (III) CAN
AFFORD THE COMPLETE LOSS OF SUCH INVESTMENT;


(L)                   THE SUBSCRIBER IS OUTSIDE THE UNITED STATES WHEN RECEIVING
AND EXECUTING THIS AGREEMENT;


(M)               THE SUBSCRIBER UNDERSTANDS AND AGREES THAT OFFERS AND SALES OF
ANY OF THE SECURITIES PRIOR TO THE EXPIRATION OF THE PERIOD SPECIFIED IN
REGULATION S (SUCH PERIOD HEREINAFTER REFERRED TO AS THE “DISTRIBUTION
COMPLIANCE PERIOD”) SHALL ONLY BE MADE IN COMPLIANCE WITH THE SAFE HARBOR
PROVISIONS SET FORTH IN REGULATION S, PURSUANT TO THE REGISTRATION PROVISIONS OF
THE 1933 ACT OR AN EXEMPTION THEREFROM, AND THAT ALL OFFERS AND SALES AFTER THE
DISTRIBUTION COMPLIANCE PERIOD SHALL BE MADE ONLY IN COMPLIANCE WITH THE
REGISTRATION PROVISIONS OF THE 1933 ACT OR AN EXEMPTION THEREFROM AND IN EACH
CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE AND PROVINCIAL SECURITIES LAWS;

 


--------------------------------------------------------------------------------


- 6 -


(N)                 ALL INFORMATION CONTAINED IN THE QUESTIONNAIRE IS COMPLETE
AND ACCURATE AND MAY BE RELIED UPON BY THE COMPANY, AND THE SUBSCRIBER WILL
NOTIFY THE COMPANY IMMEDIATELY OF ANY MATERIAL CHANGE IN ANY SUCH INFORMATION
OCCURRING PRIOR TO THE CLOSING OF THE ISSUANCE OF THE SECURITIES;


(O)                 THE SUBSCRIBER IS NOT AN UNDERWRITER OF, OR DEALER IN, THE
COMMON SHARES OF THE COMPANY, NOR IS THE SUBSCRIBER PARTICIPATING, PURSUANT TO A
CONTRACTUAL AGREEMENT OR OTHERWISE, IN THE DISTRIBUTION OF THE SECURITIES;


(P)                 THE SUBSCRIBER IS NOT AWARE OF ANY ADVERTISEMENT OF ANY OF
THE SECURITIES AND IS NOT ACQUIRING THE SECURITIES AS A RESULT OF ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING INCLUDING ADVERTISEMENTS, ARTICLES,
NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR
MEDIA OR BROADCAST OVER RADIO OR TELEVISION, OR ANY SEMINAR OR MEETING WHOSE
ATTENDEES HAVE BEEN INVITED BY GENERAL SOLICITATION OR GENERAL ADVERTISING;


(Q)                 OTHERS WILL RELY UPON THE TRUTH AND ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 6.1 AND AGREES THAT IF
SUCH REPRESENTATIONS AND WARRANTIES ARE NO LONGER ACCURATE OR HAVE BEEN
BREACHED, THE SUBSCRIBER SHALL IMMEDIATELY NOTIFY THE COMPANY;


(R)                  NO PERSON HAS MADE TO THE SUBSCRIBER ANY WRITTEN OR ORAL
REPRESENTATIONS:

(I)                   THAT ANY PERSON WILL RESELL OR REPURCHASE ANY OF THE
SECURITIES;

(II)                 THAT ANY PERSON WILL REFUND THE PURCHASE PRICE OF ANY OF
THE SECURITIES;

(III)                AS TO THE FUTURE PRICE OR VALUE OF ANY OF THE SECURITIES;
OR

(IV)               THAT ANY OF THE SECURITIES WILL BE LISTED AND POSTED FOR
TRADING ON ANY STOCK EXCHANGE OR AUTOMATED DEALER QUOTATION SYSTEM OR THAT
APPLICATION HAS BEEN MADE TO LIST AND POST ANY OF THE SECURITIES OF THE COMPANY
ON ANY STOCK EXCHANGE OR AUTOMATED DEALER QUOTATION SYSTEM; AND


(S)                  THE SUBSCRIBER HAS PROVIDED TO THE COMPANY, ALONG WITH AN
EXECUTED COPY OF THIS AGREEMENT:

(I)                   FULLY COMPLETED AND EXECUTED QUESTIONNAIRE IN THE FORM
ATTACHED HERETO AS EXHIBIT A, AND

(II)                 SUCH OTHER SUPPORTING DOCUMENTATION THAT THE COMPANY OR ITS
LEGAL COUNSEL MAY REQUEST TO ESTABLISH THE SUBSCRIBER’S QUALIFICATION AS A
QUALIFIED INVESTOR. 


6.2                                        IN THIS AGREEMENT, THE TERM “U.S.
PERSON” SHALL HAVE THE MEANING ASCRIBED THERETO IN REGULATION S PROMULGATED
UNDER THE 1933 ACT AND FOR THE PURPOSE OF THE AGREEMENT INCLUDES ANY PERSON IN
THE UNITED STATES.


7.                                           REPRESENTATIONS AND WARRANTIES WILL
BE RELIED UPON BY THE COMPANY


7.1                                        THE SUBSCRIBER ACKNOWLEDGES AND
AGREES THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN ARE MADE BY IT
WITH THE INTENTION THAT SUCH REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON
BY THE COMPANY AND ITS LEGAL COUNSEL IN DETERMINING THE SUBSCRIBER’S ELIGIBILITY
TO ACQUIRE THE SECURITIES UNDER APPLICABLE SECURITIES LEGISLATION.  THE
SUBSCRIBER FURTHER AGREES THAT BY ACCEPTING DELIVERY OF THE CERTIFICATES
REPRESENTING THE SECURITIES ON THE CLOSING DATE, IT WILL BE REPRESENTING AND
WARRANTING THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN ARE TRUE AND
CORRECT AS AT THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS IF THEY HAD
BEEN MADE BY THE SUBSCRIBER ON THE CLOSING DATE AND THAT THE REPRESENTATIONS AND
WARRANTIES WILL SURVIVE THE ACQUISITION BY THE SUBSCRIBER OF THE SECURITIES
NOTWITHSTANDING ANY SUBSEQUENT DISPOSITION BY THE SUBSCRIBER OF SUCH SECURITIES.




 

--------------------------------------------------------------------------------


- 7 -


8.                                           ACKNOWLEDGEMENT AND WAIVER


8.1                                        THE SUBSCRIBER HAS ACKNOWLEDGED THAT
THE DECISION TO ACQUIRE THE SECURITIES WAS SOLELY MADE ON THE BASIS OF PUBLICLY
AVAILABLE INFORMATION.  THE SUBSCRIBER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHTS OF WITHDRAWAL, RESCISSION OR COMPENSATION FOR
DAMAGES TO WHICH THE SUBSCRIBER MIGHT BE ENTITLED IN CONNECTION WITH THE
DISTRIBUTION OF ANY OF THE SECURITIES.


9.                                           RESALE RESTRICTIONS


9.1                                        THE SUBSCRIBER ACKNOWLEDGES THAT ANY
RESALE OF THE SECURITIES WILL BE SUBJECT TO RESALE RESTRICTIONS CONTAINED IN THE
SECURITIES LEGISLATION APPLICABLE TO THE SUBSCRIBER OR PROPOSED TRANSFEREE.  THE
SUBSCRIBER ACKNOWLEDGES THAT NONE OF THE SECURITIES HAVE BEEN REGISTERED UNDER
THE 1933 ACT OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  NONE OF
THE SECURITIES MAY BE OFFERED OR SOLD IN THE UNITED STATES UNLESS REGISTERED IN
ACCORDANCE WITH UNITED STATES FEDERAL SECURITIES LAWS AND ALL APPLICABLE STATE
AND PROVINCIAL SECURITIES LAWS OR EXEMPTIONS FROM SUCH REGISTRATION REQUIREMENTS
ARE AVAILABLE.


9.2                                        THE SUBSCRIBER ACKNOWLEDGES THAT THE
SECURITIES ARE SUBJECT TO RESALE RESTRICTIONS IN CANADA AND MAY NOT BE TRADED IN
CANADA EXCEPT AS PERMITTED BY THE APPLICABLE PROVINCIAL SECURITIES LAWS AND THE
RULES MADE THEREUNDER.


9.3                                        PURSUANT TO BCI 51-509, A SUBSEQUENT
TRADE IN ANY OF THE SECURITIES IN OR FROM BRITISH COLUMBIA WILL BE A
DISTRIBUTION SUBJECT TO THE PROSPECTUS AND REGISTRATION REQUIREMENTS OF
APPLICABLE CANADIAN SECURITIES LEGISLATION (INCLUDING THE SECURITIES ACT
(BRITISH COLUMBIA)) UNLESS CERTAIN CONDITIONS ARE MET, WHICH CONDITIONS INCLUDE,
AMONG OTHERS, A REQUIREMENT THAT ANY CERTIFICATE REPRESENTING THE SECURITIES (OR
OWNERSHIP STATEMENT ISSUED UNDER A DIRECT REGISTRATION SYSTEM OR OTHER BOOK
ENTRY SYSTEM) BEAR THE RESTRICTIVE LEGEND  SPECIFIED IN BCI 51-509.


10.                                        LEGENDING AND REGISTRATION OF SUBJECT
SECURITIES


10.1                                    THE SUBSCRIBER HEREBY ACKNOWLEDGES THAT
A LEGEND MAY BE PLACED ON THE CERTIFICATES REPRESENTING THE SECURITIES TO THE
EFFECT THAT THE SECURITIES REPRESENTED BY SUCH CERTIFICATES ARE SUBJECT TO A
HOLD PERIOD AND MAY NOT BE TRADED UNTIL THE EXPIRY OF SUCH HOLD PERIOD EXCEPT AS
PERMITTED BY APPLICABLE SECURITIES LEGISLATION.


10.2                                    THE SUBSCRIBER HEREBY ACKNOWLEDGES AND
AGREES TO THE COMPANY MAKING A NOTATION ON ITS RECORDS OR GIVING INSTRUCTIONS TO
THE REGISTRAR AND TRANSFER AGENT OF THE COMPANY IN ORDER TO IMPLEMENT THE
RESTRICTIONS ON TRANSFER SET FORTH AND DESCRIBED IN THIS AGREEMENT.


11.                                        COLLECTION OF PERSONAL INFORMATION


11.1                                    THE SUBSCRIBER ACKNOWLEDGES AND CONSENTS
TO THE FACT THAT THE COMPANY IS COLLECTING THE SUBSCRIBER’S PERSONAL INFORMATION
FOR THE PURPOSE OF FULFILLING THIS AGREEMENT AND COMPLETING THE TRANSACTIONS
CONTEMPLATED HEREIN.  THE SUBSCRIBER’S PERSONAL INFORMATION (AND, IF APPLICABLE,
THE PERSONAL INFORMATION OF THOSE ON WHOSE BEHALF THE SUBSCRIBER IS CONTRACTING
HEREUNDER) MAY BE DISCLOSED BY THE COMPANY TO (A) STOCK EXCHANGES OR SECURITIES
REGULATORY AUTHORITIES, (B) THE COMPANY’S REGISTRAR AND TRANSFER AGENT, (C)
CANADIAN TAX AUTHORITIES, (D) AUTHORITIES PURSUANT TO THE PROCEEDS OF CRIME
(MONEY LAUNDERING) AND TERRORIST FINANCING ACT (CANADA) AND (E) ANY OF THE OTHER
PARTIES INVOLVED IN THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING LEGAL
COUNSEL, AND MAY BE INCLUDED IN RECORD BOOKS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREIN.  BY EXECUTING THIS AGREEMENT, THE SUBSCRIBER IS DEEMED TO
BE CONSENTING TO THE FOREGOING COLLECTION, USE AND DISCLOSURE OF THE
SUBSCRIBER’S PERSONAL INFORMATION (AND, IF APPLICABLE, THE PERSONAL INFORMATION
OF THOSE ON WHOSE BEHALF THE SUBSCRIBER IS CONTRACTING HEREUNDER) AND TO THE
RETENTION OF SUCH PERSONAL INFORMATION FOR AS LONG AS PERMITTED OR REQUIRED BY
LAW OR BUSINESS PRACTICE.  NOTWITHSTANDING THAT THE SUBSCRIBER MAY BE PURCHASING
SECURITIES AS AGENT ON BEHALF OF AN UNDISCLOSED PRINCIPAL, THE SUBSCRIBER AGREES
TO PROVIDE, ON REQUEST, PARTICULARS AS TO THE IDENTITY OF SUCH UNDISCLOSED
PRINCIPAL AS MAY BE REQUIRED BY THE COMPANY IN ORDER TO COMPLY WITH THE
FOREGOING.




 

--------------------------------------------------------------------------------


- 8 -


11.2                                    FURTHERMORE, THE SUBSCRIBER IS HEREBY
NOTIFIED THAT:


(A)                THE COMPANY MAY DELIVER TO A PROVINCIAL SECURITIES COMMISSION
AND/OR THE SEC CERTAIN PERSONAL INFORMATION PERTAINING TO THE SUBSCRIBER,
INCLUDING SUCH SUBSCRIBER’S FULL NAME, RESIDENTIAL ADDRESS AND TELEPHONE NUMBER,
THE NUMBER OF SHARES OR OTHER SECURITIES OF THE COMPANY OWNED BY THE SUBSCRIBER,
THE NUMBER OF SECURITIES PURCHASED BY THE SUBSCRIBER AND THE TOTAL PURCHASE
PRICE PAID FOR SUCH SECURITIES, THE PROSPECTUS EXEMPTION RELIED ON BY THE
COMPANY AND THE DATE OF DISTRIBUTION OF THE SECURITIES,


(B)                SUCH INFORMATION IS BEING COLLECTED INDIRECTLY BY THE
PROVINCIAL SECURITIES COMMISSION UNDER THE AUTHORITY GRANTED TO IT IN SECURITIES
LEGISLATION, AND


(C)                 SUCH INFORMATION IS BEING COLLECTED FOR THE PURPOSES OF THE
ADMINISTRATION AND ENFORCEMENT OF THE SECURITIES LEGISLATION OF CANADA.


12.                                        COSTS


12.1                                    EACH PARTY SHALL BEAR ITS OWN COSTS AND
EXPENSES (INCLUDING ANY FEES AND DISBURSEMENTS OF ANY COUNSEL RETAINED BY SUCH
PARTY) RELATING TO THE ISSUANCE OF THE SECURITIES AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


13.                                       GOVERNING LAW


13.1                                     THIS SUBSCRIPTION AGREEMENT IS GOVERNED
BY THE LAWS OF THE PROVINCE OF BRITISH COLUMBIA.


14.                                        SURVIVAL


14.1                                    THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED HEREIN, SHALL
SURVIVE AND CONTINUE IN FULL FORCE AND EFFECT AND BE BINDING UPON THE PARTIES
HERETO NOTWITHSTANDING THE COMPLETION OF THE PURCHASE OF THE SECURITIES BY THE
SUBSCRIBER PURSUANT HERETO.


15.                                        ASSIGNMENT


15.1                                     THIS AGREEMENT IS NOT TRANSFERABLE OR
ASSIGNABLE.


16.                                        SEVERABILITY


16.1                                    THE INVALIDITY OR UNENFORCEABILITY OF
ANY PARTICULAR PROVISION OF THIS AGREEMENT SHALL NOT AFFECT OR LIMIT THE
VALIDITY OR ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT.


17.                                        ENTIRE AGREEMENT


17.1                                    EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT AND IN THE AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS CONTEMPLATED OR
PROVIDED FOR HEREIN, THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SALE OF THE SECURITIES AND THERE ARE NO OTHER TERMS,
CONDITIONS, REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESSED, IMPLIED, ORAL OR
WRITTEN, BY STATUTE OR COMMON LAW, BY THE COMPANY OR BY ANYONE ELSE.


18.                                        NOTICES


18.1                                    ALL NOTICES AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF
MAILED OR TRANSMITTED BY ANY STANDARD FORM OF TELECOMMUNICATION.  NOTICES TO THE
SUBSCRIBER SHALL BE DIRECTED TO THE ADDRESS ON THE SIGNATURE PAGE OF THIS
AGREEMENT AND NOTICES TO THE COMPANY SHALL BE DIRECTED TO IT AT SUITE 1404, 510
WEST HASTINGS STREET, VANCOUVER, BRITISH COLUMBIA, CANADA  V6B 1L8.




 

--------------------------------------------------------------------------------


- 9 -


19.                                        COUNTERPARTS AND ELECTRONIC MEANS


19.1                                    THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED AND DELIVERED, SHALL
CONSTITUTE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
INSTRUMENT.  DELIVERY OF AN EXECUTED COPY OF THIS AGREEMENT BY ELECTRONIC
FACSIMILE TRANSMISSION OR OTHER MEANS OF ELECTRONIC COMMUNICATION CAPABLE OF
PRODUCING A PRINTED COPY WILL BE DEEMED TO BE EXECUTION AND DELIVERY OF THIS
AGREEMENT AS OF THE DATE HEREINAFTER SET FORTH.

IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date of acceptance by the Company.

 

0793296 B.C. Ltd.

 

 

(Name of Subscriber – Please type or print)

 

 

 

 

/s/ "Ralph Proceviat, President"

 

(Signature and, if applicable, Office)

 

 

#1404 – 510 West Hastings Street

 

 

(Address of Subscriber)

 

 

Vancouver, BC  V6B 1L8

 

 

(City, State or Province, Postal Code of Subscriber)

 

 

Canada

 

(Country of Subscriber)

 

 

 

 

(Email address)

 

 

604-682-5925

 

 

(Telephone Number)

 

A C C E P T A N C E

The above-mentioned Agreement in respect of the Units are hereby accepted by
Nexaira Wireless Inc.

DATED at Vancouver, British Columbia, the 23rd day of February , 2010.

NEXAIRA WIRELESS INC.


Per:         /s/ "Mark Sampson"
                Authorized Signatory

 


--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF WARRANT

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

Warrant No. ___________

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT _____________ (______________ TIME) ON ____________________, 2012.

SHARE PURCHASE WARRANTS TO PURCHASE COMMON SHARES OF

NEXAIRA WIRELESS INC.

THIS IS TO CERTIFY THAT _____________________, (the “Holder”) of
___________________________, has the right to purchase, upon and subject to the
terms and conditions hereinafter referred to, up to _______________ fully paid
and non‑assessable common shares (the “Shares”) in the capital of Nexaira
Wireless Inc. (the “Company”) on or before _______ p.m. (________ time) on
____________________, 2012 (the “Expiry Date”) at a price per Share of US$1.00
(the “Exercise Price”) on the terms and conditions attached hereto as Appendix A
(the “Terms and Conditions”).

1.             ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE
ONE SHARE.  THIS CERTIFICATE REPRESENTS __________________ WARRANTS.

2.             These Warrants are issued subject to the Terms and Conditions,
and the Warrant Holder may exercise the right to purchase Shares only in
accordance with those Terms and Conditions.

3.             Nothing contained herein or in the Terms and Conditions will
confer any right upon the Holder hereof or any other person to subscribe for or
purchase any Shares at any time subsequent to the Expiry Date, and from and
after such time, this Warrant and all rights hereunder will be void and of no
value.

                                IN WITNESS WHEREOF the Company has executed this
Warrant Certificate this ________ day of ______________, 2010.

NEXAIRA WIRELESS INC.


Per:        
                                                                               
                Authorized Signatory

 


--------------------------------------------------------------------------------


 

APPENDIX A

 

TERMS AND CONDITIONS dated _________________, 2010, attached to the Warrants
issued by Nexaira Wireless Inc.

1.                                           INTERPRETATION

1.1                                        Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

(a)                 “Company” means Nexaira Wireless Inc. until a successor
corporation will have become such as a result of consolidation, amalgamation or
merger with or into any other corporation or corporations, or as a result of the
conveyance or transfer of all or substantially all of the properties and estates
of the Company as an entirety to any other corporation and thereafter “Company”
will mean such successor corporation;

(b)                 “Company’s Auditors” means an independent firm of
accountants duly appointed as auditors of the Company;

(c)                 “Director” means a director of the Company for the time
being, and reference, without more, to action by the directors means action by
the directors of the Company as a Board, or whenever duly empowered, action by
an executive committee of the Board;

(d)                 “herein”, “hereby” and similar expressions refer to these
Terms and Conditions as the same may be amended or modified from time to time;
and the expression “Article” and “Section,” followed by a number refer to the
specified Article or Section of these Terms and Conditions;

(e)                 “person” means an individual, corporation, partnership,
trustee or any unincorporated organization and words importing persons have a
similar meaning;

(f)                  “shares” means the common shares in the capital of the
Company as constituted at the date hereof and any shares resulting from any
subdivision or consolidation of the shares;

(g)                 “Warrant Holders” or “Holders” means the holders of the
Warrants; and

(h)                 “Warrants” means the warrants of the Company issued and
presently authorized and for the time being outstanding.

1.2                                        Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3                                        Interpretation not affected by
Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

1.4                                        Applicable Law

The Warrant and the terms hereof are governed by the laws of the Province of
British Columbia.  The Holder, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the Province of British
Columbia.

 


--------------------------------------------------------------------------------


- 2 -

2.                                           ISSUE OF WARRANTS

2.1                                        Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2                                        Warrants to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3                                        Issue in substitution for Lost
Warrants

(a)                 In case a Warrant becomes mutilated, lost, destroyed or
stolen, the Company, at its sole discretion, may issue and deliver a new Warrant
of like date and tenor as the one mutilated, lost, destroyed or stolen, in
exchange for and in place of and upon cancellation of such mutilated Warrant, or
in lieu of, and in substitution for such lost, destroyed or stolen Warrant and
the substituted Warrant will be entitled to the benefit hereof and rank equally
in accordance with its terms with all other Warrants issued or to be issued by
the Company.

(b)                 The applicant for the issue of a new Warrant pursuant hereto
will bear the cost of the issue thereof and in case of loss, destruction or
theft furnish to the Company such evidence of ownership and of loss,
destruction, or theft of the Warrant so lost, destroyed or stolen as will be
satisfactory to the Company in its discretion and such applicant may also be
required to furnish indemnity in amount and form satisfactory to the Company in
its sole discretion, and will pay the reasonable charges of the Company in
connection therewith.

2.4                                        Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.

3.                                           NOTICE

3.1                                        Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

3.2                                        Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:



 

--------------------------------------------------------------------------------


- 3 -



Nexaira Wireless Inc.
1404 – 510 West Hastings Street
Vancouver, British Columbia
Canada  V6B 1L8

Attention: President
Fax No. (604) 682-1044

with a copy, which shall not constitute notice, to:

Clark Wilson LLP
Barristers and Solicitors
800 – 885 West Georgia Street
Vancouver, British Columbia
Canada  V6C 3H1

Attention: Virgil Z. Hlus
Fax:  (604) 687-6314

4.                                           EXERCISE OF WARRANTS

4.1                                        Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to the Company for the purchase price applicable at
the time of surrender in respect of the shares subscribed for in lawful money of
the United States of America, to the Company at the address set forth in, or
from time to time specified by the Company pursuant to, Section 3.2.

4.2                                        Effect of Exercise of Warrants

(a)                 Upon surrender and payment as aforesaid the shares so
subscribed for will be deemed to have been issued and such person or persons
will be deemed to have become the Holder or Holders of record of such shares on
the date of such surrender and payment, and such shares will be issued at the
subscription price in effect on the date of such surrender and payment.

(b)                 Within ten business days after surrender and payment as
aforesaid, the Company will forthwith cause to be delivered to the person or
persons in whose name or names the shares so subscribed for are to be issued as
specified in such subscription or mailed to him or them at his or their
respective addresses specified in such subscription, a certificate or
certificates for the appropriate number of shares not exceeding those which the
Warrant Holder is entitled to purchase pursuant to the Warrant surrendered.

4.3                                        Subscription for Less Than
Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

 


--------------------------------------------------------------------------------


- 4 -

4.4                                        Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5                                        Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6                                        Time of Essence

Time will be of the essence hereof.

4.7                                        Subscription Price

Each Warrant is exercisable at the Exercise Price of US$1.00.  One (1) Warrant
and the Exercise Price are required to subscribe for each share during the term
of the Warrants.

4.8                                        Adjustment of Exercise Price

(a)                 The Exercise Price and the number of shares deliverable upon
the exercise of the Warrants will be subject to adjustment in the event and in
the manner following:

(i)                   if and whenever the shares at any time outstanding are
subdivided into a greater or consolidated into a lesser number of shares the
Exercise Price will be decreased or increased proportionately as the case may
be; upon any such subdivision or consolidation the number of shares deliverable
upon the exercise of the Warrants will be increased or decreased proportionately
as the case may be;

(ii)                 in case of any capital reorganization or of any
reclassification of the capital of the Company or in the case of the
consolidation, merger or amalgamation of the Company with or into any other
Company (hereinafter collectively referred to as a “Reorganization”), each
Warrant will after such Reorganization confer the right to purchase the number
of shares or other securities of the Company (or of the Company’s resulting from
such Reorganization) which the Warrant Holder would have been entitled to upon
Reorganization if the Warrant Holder had been a shareholder at the time of such
Reorganization.

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Section 4.8 relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Section 4.8 will be made applicable as nearly as reasonably possible to any
shares or other securities deliverable after the Reorganization on the exercise
of the Warrants.

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).

(b)                 The adjustments provided for in this Section 4.8 are
cumulative and will become effective immediately after the record date or, if no
record date is fixed, the effective date of the event which results in such
adjustments.

 


--------------------------------------------------------------------------------


- 5 -

4.9                                        Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America or
chartered accountants in Canada that the Company may designate and who will have
access to all appropriate records and such determination will be binding upon
the Company and the Holders of the Warrants.

5.                                           WAIVER OF CERTAIN RIGHTS

5.1                                        Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

6.                                           MODIFICATION OF TERMS, ETC.

6.1                                        Modification of Terms and Conditions
for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

6.2                                        Warrants Not Transferable

The Warrant and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.


 

 

NEXAIRA WIRELESS INC.

 

 

 

Per:

 

 

 

 

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

FORM OF SUBSCRIPTION

TO:         Nexaira Wireless Inc.
1404 – 510 West Hastings Street
Vancouver, British Columbia
Canada  V6B 1L8

The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the “Shares”) of Nexaira Wireless Inc. (the “Company”) pursuant
to the within Warrants at US$1.00 per Share on the terms specified in the said
Warrants.  This subscription is accompanied by a certified cheque or bank draft
payable to or to the order of the Company for the whole amount of the purchase
price of the Shares.

The undersigned represents that, at the time of the exercise of these Warrants,
all of the representations and warranties contained in Section 6 of the Debt
Conversion Agreement between the Company and the undersigned pursuant to which
these Warrants were issued are true and accurate.

The undersigned hereby directs that the Shares be registered as follows:

NAME(S) IN FULL

 

ADDRESS(ES)

 

NUMBER OF SHARES

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this ________ day of __________________, 2010.

In the presence of:

 

 

 

Signature of Warrant Holder

 

Signature of Witness

Please print below your name and address in full.

Name (Mr./Mrs./Miss)

 

 

Address

 

 

 

 

 


INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever.  If there is more than one subscriber, all must sign.  In
the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.  If the Warrant
certificate and the form of subscription are being forwarded by mail, registered
mail must be employed. 

 


--------------------------------------------------------------------------------


- 2 -

EXHIBIT B

INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Debt Conversion Agreement between the undersigned and
the Subscriber.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 (“NI 45-106”).  The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:


1.             IF THE SUBSCRIBER IS NOT A RESIDENT OF ONTARIO, THE SUBSCRIBER IS
(TICK ONE OR MORE OF THE FOLLOWING BOXES):

 

¨

(A)

a director, executive officer, founder or control person of the Company or an
affiliate of the Company

 

¨

(B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

 

¨

(C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

 

¨

(D)

a close personal friend of a director, executive officer, founder or control
person of the Company

 

¨

(E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

 

¨

(F)

an accredited investor

 

¨

(G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

 

¨

(H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F


2.             IF THE SUBSCRIBER HAS CHECKED BOX B, C, D, E, G OR H IN SECTION 1
ABOVE, THE DIRECTOR, EXECUTIVE OFFICER, FOUNDER OR CONTROL PERSON OF THE COMPANY
WITH WHOM THE UNDERSIGNED HAS THE RELATIONSHIP IS:

 

Box G - RALPH PREOCEVIAT

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box G or H, also indicate which of A to
F describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals.  Please
attach a separate page if necessary).

 

--------------------------------------------------------------------------------


- 3 -

3.             if the Subscriber is resident in Ontario, the Subscriber is (tick
one or more of the following boxes):

 

¨

(A)

a founder of the Company

 

¨

(B)

an affiliate of a founder of the Company

 

¨

(C)

a spouse, parent, brother, sister, grandparent or child of an executive officer,
director or founder of the Company

 

¨

(D)

a control person of the Company

 

¨

(E)

an accredited investor


4.             IF THE SUBSCRIBER HAS CHECKED BOX C IN SECTION 3 ABOVE, THE
EXECUTIVE OFFICER, DIRECTOR OR FOUNDER OF THE COMPANY WITH WHOM THE UNDERSIGNED
HAS THE RELATIONSHIP IS:

 

 

(Instructions to Subscriber:  fill in the name of each executive officer,
director or founder which you have the above-mentioned relationship with.)

5.             if the Subscriber has ticked box F in Section 1 or box E in
Section 3 above, the Subscriber satisfies one or more of the categories of
“accredited investor” (as that term is defined in NI 45-106) indicated below
(please check the appropriate box):

 

¨

(a) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;

 

¨

(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 

¨

(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 

¨

(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

 

¨

(e) a person registered under securities legislation of a jurisdiction of Canada
as an advisor or dealer, or an individual registered or formerly registered as a
representative of such an adviser or dealer, other than a limited market dealer
registered under the Securities Act (Ontario) or the Securities Act
(Newfoundland);

 

¨

(f) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106; or

 

¨

(g) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

 

 

--------------------------------------------------------------------------------


- 4 -

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Units under relevant legislation.

                                IN WITNESS WHEREOF, the undersigned has executed
this Questionnaire as of the 23rd day of  February, 2010.

 

 

If an Individual:

If a Corporation, Partnership or Other Entity:

 

 

 

 

 

___________________________________

Signature

 

___________________________________

Print or Type Name

 

 

0793296 B.C. Ltd. __________________________
Print or Type Name of Entity

 

/s/ "Ralph Proceviat, President"
Signature of Authorized Signatory

 

Corporation

_______________________________
Type of Entity

 



--------------------------------------------------------------------------------